
	

113 HR 5727 IH: To require certifications by prospective contractors with the United States Government that they are not boycotting persons, and for other purposes.
U.S. House of Representatives
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5727
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2014
			Mr. Lamborn introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require certifications by prospective contractors with the United States Government that they
			 are not boycotting persons, and for other purposes.
	
	
		1.Certifications by prospective contractors regarding boycotting activities
			(a)Declaration of policySection 3(5)(A) of the Export Administration Act of 1979 (50 U.S.C. 2402(5)(A)), as in effect
			 pursuant to the International Emergency Economic Powers Act (50 U.S.C.
			 1701 et seq.), is amended to read as follows:
				
					(A)to oppose restrictive trade practices or boycotts against other countries friendly to the United
			 States or against any United States person;.
			(b)Modification of the FAR
				(1)CertificationNot later than the 90th day after the date of the enactment of this Act, the Federal Acquisition
			 Regulation shall be revised to require a certification from each person
			 that is a prospective contractor that the person, and any person owned or
			 controlled by the person, is not a boycotting person.
				(2)WaiverThe President may on a case-by-case basis waive the requirement that a person make a certification
			 under paragraph (1) if the President determines and certifies in writing
			 to the Committee on Energy and Commerce of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate
			 that it is essential to the national security interests of the United
			 States to do so.
				(c)False certifications
				(1)PenaltiesIf the head of an executive agency determines that a person has submitted a false certification
			 under subsection (b) on or after the date on which the revision of the
			 Federal Acquisition Regulation required by subsection (b) becomes
			 effective, the head of that executive agency shall terminate any contract
			 with such person and debar and suspend such person from eligibility for
			 Federal contracts for a period of not less than 2 years. Any such
			 debarment and suspension shall be subject to the procedures that apply to
			 debarment and suspension under the Federal Acquisition Regulation under
			 subpart 9.4 of part 9 of title 48, Code of Federal Regulations.
				(2)Inclusion on list of debarred contractorsThe Administrator of General Services shall include on the listing of contractors debarred,
			 suspended, or proposed for debarment that is maintained by the
			 Administrator under subpart 9.4 of the Federal Acquisition Regulation each
			 person that is debarred, suspended, or proposed for debarment or
			 suspension by the head of an executive agency on the basis of a
			 determination of a false certification under paragraph (1).
				(d)DefinitionsIn this section:
				(1)Boycotting person
					(A)In generalThe term boycotting person means a person who takes or knowingly agrees to take any of the actions described in subparagraph
			 (B) with the intent to comply with, further, or support any boycott
			 against a country with which the United States has a free trade agreement
			 and which is not itself the object of any form of boycott pursuant to
			 United States law or regulation.
					(B)Actions describedThe actions referred to in subparagraph (A) are refusing, or requiring any other person to refuse,
			 to do business with or in the boycotted country, with any national or
			 resident of the boycotted country, or a business concern organized under
			 the laws of the boycotted country.
					(2)Executive agencyThe term executive agency has the meaning given that term in section 133 of title 41, United States Code.
				(e)Effective date
				(1)In generalExcept as provided in paragraph (2), this section and the amendment made by this section shall take
			 effect upon the expiration of the 90-day period beginning on the date of
			 the enactment of this Act.
				(2)Revision of FARSubsection (b)(1) shall take effect on the date of the enactment of this Act.
				
